Citation Nr: 1811281	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-18 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $34,638.00, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from January 1975 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision of the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied a waiver of recovery of a pension indebtedness.

The appellant filed a timely Notice of Disagreement (NOD), received in February 2014.  A Statement of the Case (SOC) was issued in March 2014.  A timely substantive appeal was received in May 2014.  A Supplemental Statement of the Case (SSOC) was issued in September 2014.

The Board notes that the debt at issue in this case was created when VA retroactively reduced the appellant's pension based on the discovery of previously unreported income from the Social Security Administration (SSA).  A review of the available record in this case indicates that, in addition to requesting a waiver, the appellant has also challenged the validity of the debt at issue, on the grounds that it was both improperly created and calculated.  See e.g. February 2014 NOD (noting that although she was eligible for SSA benefits beginning in July 2009, the appellant was not in receipt of any such benefits until November 2011).  The Board observes that the COWC denied the appellant's waiver request without consideration of the issue of the validity of the debt.  The March 2014 SOC and the September 2014 SSOC, likewise, exhibit silence with respect to the issue of the validity of the debt.  

The RO has characterized the issue on appeal as "Entitlement to a waiver of overpayment in the amount of $34,368.00."  The Board notes that the propriety and amount of an overpayment are matters that are integral to a waiver determination.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2017); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  

When a claimant raises the validity of the debt as part of a waiver application, it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the claimant's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  The appellant has raised the issue of the validity of the debt, at least regarding the debt prior to her first actual receipt of SSA income, regardless of whether such included retroactive payments.  To ensure full consideration of the appellant's appeal, the Board has thus characterized the issue as set forth above.

In a statement received in January 2015, the appellant stated that she did not desire a Board hearing with respect to the instant matter.

The Board observes that the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for (1) posttraumatic stress disorder (PTSD), also claimed as anxiety, sleep disorder, and depression; (2) bilateral varicose veins; and (3) short leg syndrome were certified to the Board in June 2017.  However, the appellant requested a video hearing before a Veterans Law Judge for such claims in her substantive appeal, received in February 2017.  Such hearing has not yet been held.  Thus, this decision will be limited to the waiver issue.  The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for PTSD, varicose veins and short leg syndrome will be the subject of a separate decision issued at a later date.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim); see also BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10) (providing that because they are based on completely different law and facts, separate decisions shall be issued in compensation and waiver cases in order to produce more understandable decision documents).

In a statement received in August 2015, the appellant requested that her appeal be advanced on the docket.  She reported that her automobile was repossessed in January 2015.  She had to borrow money to make her house payment that month; otherwise, she would have lost her home.  Additional evidence establishes that a friend has been paying for the appellant's food and churches have been helping to pay her utility bills.

38 C.F.R. § 20.900(c) allows for advancement on the docket where a claimant is experiencing "severe financial hardship."  Based upon the appellant's automobile being repossessed, and her need for assistance in paying for utilities, the Board grants the Motion to Advance on the Docket, as sufficient cause has been shown.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant became entitled to SSA disability benefits beginning July 2009.  However, her first payment was not received until November 2011.  The January 2014 Decision on Waiver of Indebtedness by the COWC stated that the period of the debt was from October 1, 2009, through August 31, 2013.

In her February 2014 NOD, the appellant stated that she disagreed with the denial of her requested waiver due to the presence bad faith.  She stated that she did not receive any SSA income until November 2011.  Thus, she did not attempt to mislead VA or commit fraud when she reported her income in 2009 and 2010, because at such times when she reported that she had no additional income, she had not yet, in fact, received any from SSA.  

The appellant contends that she informed VA in January 2012 that she was in receipt of SSA disability benefits and that an adjustment needed to be made to her VA benefits.  

In a December 20, 2012, Report of General Information, it was noted that the appellant indicated during a personal interview that she was in receipt of SSA benefits.

The appellant is entitled to VA nonservice-connected pension.  Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  In other words, income is counted at the time it is received.

An inquiry, following such December 2012 report of SSA benefits, revealed that the appellant has been in receipt of Social Security Disability Income (SSDI) since July 2009.  It was determined that the appellant's receipt of SSDI, effective July 2009, put her in receipt of $34,638.00 more in VA pension benefits than she was entitled, as VA nonservice-connected pension benefits are income-based.  See 38 C.F.R. §§ 3.271, 3.272.

Copies of SSA letters were received from the appellant in May 2014.  Letters dated October 2011 explain that the appellant became disabled for SSA purposes on February 1, 2009, and that the first month in which she was entitled to benefits was July 2009.  However, such letters explain that she would not receive her first payment of such benefits until November 2011.  The letter dated October 3, 2011, explained that her SSA benefits for July 2009 through September 2011 were being held because SSA may have to reduce such benefits if she received Supplemental Security Income (SSI) during such period.  The letter dated October 18, 2011, explained that the appellant was owed back SSI payments totaling $3,377.40 for August 2009 through August 2010.  Such had to be paid in installments.  She was to receive the first installment payment of $2,022.00 in October 2011.

The appellant has challenged the validity of the debt, at least insofar as to the period prior to receipt of her first payment of SSA benefits in November 2011, regardless of whether such payment include retroactive benefits.  As the AOJ has not yet adjudicated the issue of the validity of the debt, a remand is required.

Upon remand, the AOJ should contact SSA to determine how much was paid to the appellant and when.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to obtain any needed information from the Social Security Administration as to how much money was paid to the appellant, and when such payments were made.

2.  After undertaking any necessary development action, the AOJ should adjudicate the appellant's challenge to the validity of the debt at issue, including its creation and calculation.  Such adjudication should specifically consider the validity of the debt prior to the appellant's first receipt of SSA benefits in November 2011, in addition to the validity of the entire debt.  

If it is determined that the debt was properly created and calculated and is a valid debt, then the appellant and her representative should be provided with notice of the decision and the opportunity to appeal.

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to waiver of recovery of the debt at issue.  If the benefit is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the appellant and her representative and provide an appropriate response period before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

